DETAILED ACTION
Updated Non-Final:
The instant Office Action is second non-final. The Office Action dated 08/04/2021 were improperly based on the original claims 1-15 filed 07/08/2019. The instant Office Action is based on the preliminarily amended claims 1-20 filed 07/08/2019. Examiner notes that this Office Action will reset the statutory period for response to the instant Office Action’s mail date. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 8, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
On Page 10, line 28, “serve” should read “server”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 15 is rejected under 35 U.S.C. 112 (d) for improperly depending upon a subsequently numbered claim 16. 
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. 
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 9-12, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharifi (US 20160104480 A1)
Regarding claim 1, Sharifi teaches an electronic device ([0018], FIG. 1, computing devices 106, 108, and 110) comprising:
a microphone ([0022], Each computing device detects the utterance 104 through an audio input device such as a microphone);
a memory ([0049], computing device 300…includes a memory 304); and
a processor ( [0049] The computing device 300 includes a processor 302) operatively coupled to the microphone ([0037] A user speaks the utterance and a microphone of the computing device receives the audio data of the utterance. The computing device processes the audio data by buffering, filtering, endpointing, and digitizing the audio data.) and the memory ([0049] Each of the processor 302, the memory 304…are interconnected using various busses), wherein the processor is configured ([0049], The processor 302 can process instructions for execution within the computing device 300) to:
wake up on the basis of detection of a voice call command ([0028], the score comparer 136 identified the hotword confidence score corresponding to computing device 106 to be the highest. Therefore, the device status 142 is “awake.”);
calculate a score related to recognition of the voice call command ([0006], The user device determines whether the utterance includes a hotword and computes a hotword confidence score… [0022], Based on the processing of the audio features, the hotworder 124 computes a confidence score);
	share the score with an external device ([0006], The user device transmits this score to other user devices in the near vicinity. [0023], Each computing device transmits a respective confidence score data packet to the other computing devices in the device group.);
	decide whether to execute a voice command on the basis of the score ([0006], The other user devices compute a hotword confidence score and transmit their scores to the user device. The user device compares the hotword confidence scores. [0027] The computing device that determines that its own hotword confidence score is the highest initiates speech recognition on speech data the follows the hotword utterance.);
	and process the voice command on the basis of the decision result ([0006], If the user device has the highest hotword confidence score, then the user device remains active and prepares to process additional audio. [0027] For example, the user may speak “OK computer” and computing device 106 may determine that it has the highest hotword confidence score. The computing device 106 will initiate speech recognition on audio data received after the hotword. If the user speaks “call Alice,” then the computing device 106 will process the utterance and execute the appropriate command.).

	Regarding claim 3, Sharifi teaches the electronic device of claim 1, wherein the processor is configured to calculate the score ([0006], The user device determines whether the utterance includes a hotword and computes a hotword confidence score…[0022], Based on the processing of the audio features, the hotworder 124 computes a confidence score),
	based at least in part on a distance to a user ([0033], The other computing devices in the vicinity of the user may also be computing a hotword confidence score), an environment of the electronic device, a location of the electronic device, a domain of the electronic device, or a voice recognition rate.

Regarding claim 4, Sharifi teaches the electronic device of claim 1, wherein the processor is configured to: transmit the calculated score to the external device ([0023], Each computing device transmits a respective confidence score data packet to the other computing devices in the device group.);
receive a response determined based on the score from the external device ([0025] In instances where a computing device that is transmitting the confidence score data packet to another computing device, the receiving computing device may send back a confirmation that the receiving computing device received the confidence score data packet.);
and determine whether to process the voice command on the basis of the received response ([0006] The other user devices compute a hotword confidence score and transmit their scores to the user device. The user device compares the hotword confidence scores. If the user device has the highest hotword confidence score, then the user device remains active and prepares to process additional audio.[0027] The computing device that determines that its own hotword confidence score is the highest initiates speech recognition on speech data the follows the hotword utterance.).

Regarding claim 9, Sharifi teaches the electronic device of claim 1, wherein the external device ([0018], computing devices 106, 108, and 110) is configured to: 
determine a target device for executing the voice command ([0027], The computing device that determines that its own hotword confidence score is the highest initiates speech recognition on speech data the follows the hotword utterance.), based at least in part on a score of electronic devices grouped with the same account ([0020] Computing device 106 detects computing devices 108 and 110 and each computing device shares information that is related to the user who is logged into the computing device, such as a user identifier), a device designation command, or a domain command;
transmit a first response for instructing to process the voice command to the determined target device ([0033] In some implementations, a computing device may emit an audible or inaudible sound…The sound would signal to other computing devices that the computing device will continue to process the audio data following the hotword.);
and transmit a second response ([0033] Other computing devices would receive this sound and cease processing of the audio data.) for instructing a different electronic device other than the target device among the electronic devices to transition to a standby state (Paragraph [0027] (W)hile the other computing devices that do not have the highest hotword confidence score do not process speech data that follows the hotword utterance and enter a sleep state.),
wherein the processor is configured to process the voice command on the basis of receiving of the first response from the external device ([0032] The computing device with the highest partial hotword confidence score can continue to process the user's speech.), or transition to the standby state on the basis of receiving of the second response ([0043] The computing device, based on determining that the first value is less than the second value, sets the activation state as inactive or “sleep.” In the “sleep” state, the computing device does not appear, to the user, to be active or processing the audio data.).

	Regarding claim 10, Sharifi teaches the electronic device of claim 1, wherein the voice command is determined to be processed by any one of a plurality of electronic devices ([0018], The computing devices 106, 108, and 110 process the utterance 104 to determine a likelihood that the utterance 104 includes a hotword...) which wake up on the basis of the voice call command ([0028], the score comparer 136 identified the hotword confidence score corresponding to computing device 106 to be the highest. Therefore, the device status 142 is “awake.”) and which are grouped with the same account ([0020] Computing device 106 detects computing devices 108 and 110 and each computing device shares information that is related to the user who is logged into the computing device, such as a user identifier.).

	Regarding claim 11, Sharifi teaches a method of providing a voice service in an electronic device ([0007] In general, another innovative aspect of the subject matter described in this specification may be embodied in methods that include the actions of receiving, by a computing device, audio data that corresponds to an utterance), the method comprising: 
waking up on the basis of detection of a voice call command ([0028], the score comparer 136 identified the hotword confidence score corresponding to computing device 106 to be the highest. Therefore, the device status 142 is “awake.”); 
calculating a score related to recognition of the voice call command ([0006], The user device determines whether the utterance includes a hotword and computes a hotword confidence score. [0022], Based on the processing of the audio features, the hotworder 124 computes a confidence score.); 
sharing the score with an external device ([0006] The user device transmits this score to other user devices in the near vicinity. [0023], Each computing device transmits a respective confidence score data packet to the other computing devices in the device group.);
deciding whether to execute a voice command on the basis of the score ([0006] The other user devices compute a hotword confidence score and transmit their scores to the user device. The user device compares the hotword confidence scores. [0027] The computing device that determines that its own hotword confidence score is the highest initiates speech recognition on speech data the follows the hotword utterance).
and processing the voice command on the basis of the decision result ([0006] If the user device has the highest hotword confidence score, then the user device remains active and prepares to process additional audio. [0027] For example, the user may speak “OK computer” and computing device 106 may determine that it has the highest hotword confidence score. The computing device 106 will initiate speech recognition on audio data received after the hotword. If the user speaks “call Alice,” then the computing device 106 will process the utterance and execute the appropriate command.).

Regarding claim 12, Sharifi teaches the method of claim 11, wherein the deciding of whether to execute the voice command comprises: transmitting the calculated score to the external device ([0023] Each computing device transmits a respective confidence score data packet to the other computing devices in the device group.);
receiving a response determined based on the score from the external device (Paragraph [0025] In instances where a computing device that is transmitting the confidence score data packet to another computing device, the receiving computing device may send back a confirmation that the receiving computing device received the confidence score data packet.);
and determining whether to process the voice command on the basis of the received response (Paragraph [0006] The other user devices compute a hotword confidence score and transmit their scores to the user device. The user device compares the hotword confidence scores. If the user device has the highest hotword confidence score, then the user device remains active and prepares to process additional audio. [0027] The computing device that determines that its own hotword confidence score is the highest initiates speech recognition on speech data the follows the hotword utterance.).

Regarding claim 14, Sharifi teaches the method of claim 11, wherein the deciding of whether to execute the voice command comprises: 
deciding a score of the electronic device and a score acquired by the external device ([0026] Each computing device uses a score comparer to compare the hotword confidence scores that the computing device has received); and
if the score of the electronic device is high ([0030] In some implementations, when a computing device has the highest hotword confidence score…), determining the device as a target device for processing the voice command ([0030], … the computing device may continue to broadcast the confidence score data packet … to ensure that other computing devices receive the confidence score data packet Therefore, if the computing device 106 transmits the confidence score data packet 130 to computing devices in data group 118 and receives a confirmation … then the computing device 106 may begin to perform speech recognition on speech following the hotword).
Regarding claim 18, Sharifi teaches the method of claim 11, wherein the calculating of the score comprises:
calculating the score ([0006], The user device determines whether the utterance includes a hotword and computes a hotword confidence score…[0022], Based on the processing of the audio features, the hotworder 124 computes a confidence score), based at least in part on a distance to a user ([0033], The other computing devices in the vicinity of the user may also be computing a hotword confidence score), an environment of the electronic device, a location of the electronic device, a domain of the electronic device, or a voice recognition rate.

Regarding claim 19, Sharifi teaches the method of claim 11, further comprising: determining, by the external device ([0018], user 102 speaking an utterance 104 that is detected by microphones of computing devices 106, 108, and 110), a target device for executing the voice command ([0027], The computing device that determines that its own hotword confidence score is the highest initiates speech recognition on speech data the follows the hotword utterance.), based at least in part on a score of electronic devices grouped with the same account ([0020] Computing device 106 detects computing devices 108 and 110 and each computing device shares information that is related to the user who is logged into the computing device, such as a user identifier), a device designation command, or a domain command;
transmitting, by the external device ([0018], user 102 speaking an utterance 104 that is detected by microphones of computing devices 106, 108, and 110), a first response for instructing to process the voice command to the determined target device ([0033] In some implementations, a computing device may emit an audible or inaudible sound…The sound would signal to other computing devices that the computing device will continue to process the audio data following the hotword.);
and transmitting, by the external device ([0018], user 102 speaking an utterance 104 that is detected by microphones of computing devices 106, 108, and 110), a second response ([0033] Other computing devices would receive this sound and cease processing of the audio data.) for instructing a different electronic device other than the target device among the electronic devices to transition to a standby state (Paragraph [0027] (W)hile the other computing devices that do not have the highest hotword confidence score do not process speech data that follows the hotword utterance and enter a sleep state.),
processing, by the electronic device, the voice command on the basis of receiving of the first response from the external device ([0032] The computing device with the highest partial hotword confidence score can continue to process the user's speech.), or transiting, by the electronic device, to the standby state on the basis of receiving of the second response ([0043] The computing device, based on determining that the first value is less than the second value, sets the activation state as inactive or “sleep.” In the “sleep” state, the computing device does not appear, to the user, to be active or processing the audio data.).

Regarding claim 20, Sharifi teaches the method of claim 11, further comprising: determining to process the voice command by any one of a plurality of electronic devices ([0018], The computing devices 106, 108, and 110 process the utterance 104 to determine a likelihood that the utterance 104 includes a hotword...) which wake up on the basis of the voice call command ([0028], the score comparer 136 identified the hotword confidence score corresponding to computing device 106 to be the highest. Therefore, the device status 142 is “awake.”) and which are grouped with the same account ([0020] Computing device 106 detects computing devices 108 and 110 and each computing device shares information that is related to the user who is logged into the computing device, such as a user identifier.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (US 20160104480 A1) in view of Yelvington et al. (US 20130197914 A1).
Regarding claim 2, Sharifi teaches all of the elements of the electronic device of claim 1, wherein the processor comprises a first processor ([0049] The computing device 300 includes a processor 302) configured to recognize the voice call command ([0007], actions of receiving, by a first computing device…initiating speech recognition processing on the audio data).
Sharifi fails to teach wherein the processor comprises a second processor configured to wake up on the basis of detection of the voice call command of the first processor and to process voice recognition and an operation related to the voice command.
However, Yelvington et al. teaches wherein the processor comprises a second processor configured to wake up on the basis of detection of the voice call command of the first processor and to process voice recognition and an operation related to the voice command ([0004], second processor that is in electronic communication with the first … where the second processor is capable of receiving the system command from the first processor…to perform a desired system action in response.).
Sharifi and Yelvington et al. are both considered to be analogous to the claimed invention because they are in the same field of voice activated systems. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the processor of Sharifi and the first and second processors of Yelvington et al. and arrive at a first processor configured to recognize the voice call command and a second processor configured to wake up on the basis of detection of the voice call command of the first processor and to process voice recognition and an operation related to the voice command. Doing so would be very helpful to have a system that allows multiple users to operate the system through verbal commands since each individual user has his or her own vocal style when it comes to issuing commands. (Yelvington et al., [0001])

Claims 5-8, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (US 20160104480 A1) in view of Khan et al. (US 20160155443 A1).

Regarding claim 5, Sharifi teaches the electronic device of claim 4, wherein the processor is configured to: 
process the voice command if the response from the external device is a first response for instructing to process the voice command ([0033] In some implementations, a computing device may emit an audible or inaudible sound…The sound would signal to other computing devices that the computing device will continue to process the audio data following the hotword.); 
transition to a standby state ([0043] In some implementations, the computing device compares the first value and the second value and determines that the first value is less than the second value. The computing device, based on determining that the first value is less than the second value, sets the activation state as inactive or “sleep.”) if the response from the external device is a second response for instructing to transition to the standby state ([0033] Other computing devices would receive this sound and cease processing of the audio data.).
Sharifi fails to teach output a related feedback if the response from the external device is a feedback response for requesting a user to select a device; and acquire a device designation command of the user for the feedback.
However, Khan et al. teaches output a related feedback if the response from the external device is a feedback response for requesting a user to select a device ([0191] After a device wakes up, it is up to the device to enforce whether a user is allowed to access subsequent information.); 
and acquire a device designation command of the user for the feedback ([0193] Of the devices that awoke, the arbiter service chooses one device to respond. The chosen device then attempts to handle the scenario (e.g., dictated by a command phrase)).
Sharifi and Khan et al. are both considered to be analogous to the claimed invention because they are in the same field of electronic devices that can listen for voice commands. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the processor of Sharifi and the Wake-on-voice and Speaker Recognition technology of Khan et al. ([0189], Khan et al) and arrive at processor configured to output a related feedback if the response from the external device is a feedback response for requesting a user to select a device; and acquire a device designation command of the user for the feedback. Doing so would provide a system that can be configured so that a user can only wake up devices the user is authorized to ([0189], Khan et al.).

Regarding claim 6, Sharifi teaches the electronic device of claim 1, wherein the processor is configured to: 
decide a score of the electronic device and a score acquired by the external device ([0026] Each computing device uses a score comparer to compare the hotword confidence scores that the computing device has received. [0029] In some implementations, the computing device that determines that it has the highest hotword confidence score waits for a particular amount of time before beginning to perform speech recognition on speech following the hotword.);
if the score of the electronic device is high ([0030] In some implementations, when a computing device has the highest hotword confidence score…), determine the device as a target device for processing the voice command ([0030], … the computing device may continue to broadcast the confidence score data packet … to ensure that other computing devices receive the confidence score data packet Therefore, if the computing device 106 transmits the confidence score data packet 130 to computing devices in data group 118 and receives a confirmation … then the computing device 106 may begin to perform speech recognition on speech following the hotword).
Sharifi fails to teach and determine whether to process the voice command on the basis of a device designation command or a domain command.
However, Khan et al. teaches and determine whether to process the voice command on the basis of a device designation command ([0193] Of the devices that awoke, the arbiter service chooses one device to respond. The chosen device then attempts to handle the scenario (e.g., dictated by a command phrase)) or a domain command.
Sharifi and Khan et al. are both considered to be analogous to the claimed invention because they are in the same field of electronic devices that can listen for voice commands. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the processor of Sharifi and the Wake-on-voice and Speaker Recognition technology of Khan et al. ([0189], Khan et al) and arrive at processor configured to determine whether to process the voice command on the basis of a device designation command. Doing so would provide a system that can be configured so that a user can only wake up devices the user is authorized to ([0189], Khan et al.).

Regarding claim 7, Sharifi teaches the electronic device of claim 6, wherein the processor is configured to: 
determine…on the basis of the score ([0027], The computing device that determines that its own hotword confidence score is the highest initiates speech recognition on speech data the follows the hotword utterance.) if a plurality of electronic devices include a related domain ([0021], Each computing device has a device group where the computing device stores the device identifiers) among devices grouped with the same account ([0020] Computing device 106 detects computing devices 108 and 110 and each computing device shares information that is related to the user who is logged into the computing device, such as a user identifier.) on the basis of the domain command ([0021], For example, computing device 106 has device group 118 that lists “tablet” and “thermostat” as the two devices that will receive the likelihood that the audio data includes the hotword as computed by the computing device 106).
Sharifi fails to teach a feedback target device, acquire device selection performed by a user on the basis of the determined feedback target device; and determine an electronic device corresponding to the device selection performed by the user as a target device for executing a voice command.
However, Khan et al. teaches a feedback target device ([0192], devices that have wake-up (e.g., wake on voice) capability can be categorized as “Devices that heard the user.” [0191] After a device wakes up, it is up to the device to enforce whether a user is allowed to access subsequent information.) acquire device selection performed by a user on the basis of the determined feedback target device ([0193] Of the devices that awoke, the arbiter service chooses one device to respond.); and determine an electronic device corresponding to the device selection performed by the user as a target device for executing a voice command ([0193] The chosen device then attempts to handle the scenario (e.g., dictated by a command phrase)).
Sharifi and Khan et al. are both considered to be analogous to the claimed invention because they are in the same field of electronic devices that can listen for voice commands. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the processor of Sharifi and the Wake-on-voice and Speaker Recognition technology of Khan et al. ([0189], Khan et al) and arrive at processor configured to determine a feedback target device, acquire device selection performed by a user on the basis of the determined feedback target device; and determine an electronic device corresponding to the device selection performed by the user as a target device for executing a voice command. Doing so would provide a system that can be configured so that a user can only wake up devices the user is authorized to ([0189], Khan et al.).

Regarding claim 8, Sharifi teaches the electronic device of claim 7, wherein the processor is configured to acquire the determination of the … and the determination of the target device from the external device ([0027], The computing device that determines that its own hotword confidence score is the highest initiates speech recognition on speech data the follows the hotword utterance).
Sharifi fails to teach a feedback target device.
However, Khan et al. teaches a feedback target device ([0192], devices that have wake-up (e.g., wake on voice) capability can be categorized as “Devices that heard the user.” [0191] After a device wakes up, it is up to the device to enforce whether a user is allowed to access subsequent information.).
Sharifi and Khan et al. are both considered to be analogous to the claimed invention because they are in the same field of electronic devices that can listen for voice commands. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the processor of Sharifi and the Wake-on-voice and Speaker Recognition technology of Khan et al. ([0189], Khan et al) and arrive at processor configured to determine a feedback target device. Doing so would provide a system that can be configured so that a user can only wake up devices the user is authorized to ([0189], Khan et al.).

Regarding claim 13, Sharifi teaches the method of claim 12, wherein the processing of the voice command comprises:  processing the voice command if the response from the external device is a first response for instructing to process the voice command ([0033] In some implementations, a computing device may emit an audible or inaudible sound…The sound would signal to other computing devices that the computing device will continue to process the audio data following the hotword.); 
transitioning to a standby state ([0027] (W)hile the other computing devices that do not have the highest hotword confidence score do not process speech data that follows the hotword utterance and enter a sleep state.), if the response from the external device is a second response for instructing to transition to the standby state ([0033] Other computing devices would receive this sound and cease processing of the audio data.); 
Sharifi fails to teach outputting a related feedback if the response from the external device is a feedback response for requesting a user to select a device; and acquiring a device designation command of the user for the feedback.
However, Khan et al. teaches outputting a related feedback if the response from the external device is a feedback response for requesting a user to select a device ([0191] After a device wakes up, it is up to the device to enforce whether a user is allowed to access subsequent information.); 
and acquiring a device designation command of the user for the feedback ([0193] Of the devices that awoke, the arbiter service chooses one device to respond. The chosen device then attempts to handle the scenario (e.g., dictated by a command phrase)).
Sharifi and Khan et al. are both considered to be analogous to the claimed invention because they are in the same field of electronic devices that can listen for voice commands. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the processing of the voice command of Sharifi and the Wake-on-voice and Speaker Recognition technology of Khan et al. ([0189], Khan et al) and arrive at a processing method outputting a related feedback if the response from the external device is a feedback response for requesting a user to select a device and acquiring a device designation command of the user for the feedback. Doing so would provide a system that can be configured so that a user can only wake up devices the user is authorized to ([0189], Khan et al.).
Regarding claim 15, Sharifi teaches the method of claim 16, wherein the deciding of whether to execute the voice command comprises:
determining … on the basis of the score ([0027], The computing device that determines that its own hotword confidence score is the highest initiates speech recognition on speech data the follows the hotword utterance.) 
if a plurality of electronic devices include a related domain ([0021], Each computing device has a device group where the computing device stores the device identifiers) 
among devices grouped with the same account ([0020] Computing device 106 detects computing devices 108 and 110 and each computing device shares information that is related to the user who is logged into the computing device, such as a user identifier.) 
on the basis of the domain command ([0021], For example, computing device 106 has device group 118 that lists “tablet” and “thermostat” as the two devices that will receive the likelihood that the audio data includes the hotword as computed by the computing device 106).
Sharifi fails to teach a feedback target device, acquiring device selection performed by a user on the basis of the determined feedback target device; and determining an electronic device corresponding to the device selection performed by the user as a target device for executing a voice command.
However, Khan et al. teaches a feedback target device ([0192], devices that have wake-up (e.g., wake on voice) capability can be categorized as “Devices that heard the user.” [0191] After a device wakes up, it is up to the device to enforce whether a user is allowed to access subsequent information.) acquiring device selection performed by a user on the basis of the determined feedback target device ([0193] Of the devices that awoke, the arbiter service chooses one device to respond.); and determining an electronic device corresponding to the device selection performed by the user as a target device for executing a voice command ([0193] The chosen device then attempts to handle the scenario (e.g., dictated by a command phrase)).
Sharifi and Khan et al. are both considered to be analogous to the claimed invention because they are in the same field of electronic devices that can listen for voice commands. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the deciding of whether to execute the voice command of Sharifi and the Wake-on-voice and Speaker Recognition technology of Khan et al. ([0189], Khan et al) and arrive at a method of acquiring device selection performed by a user on the basis of the determined feedback target device and determining an electronic device corresponding to the device selection performed by the user as a target device for executing a voice command. Doing so would provide a system that can be configured so that a user can only wake up devices the user is authorized to ([0189], Khan et al.).

Regarding claim 16, Sharifi teaches the method of claim 14, however Sharifi fails to teach wherein the deciding of whether to execute the voice command comprises: determining whether to process the voice command on the basis of a device designation command or a domain command.
However, Khan et al. teaches wherein the deciding of whether to execute the voice command comprises: determining whether to process the voice command on the basis of a device designation command ([0193] Of the devices that awoke, the arbiter service chooses one device to respond. The chosen device then attempts to handle the scenario (e.g., dictated by a command phrase)) or a domain command.
Sharifi and Khan et al. are both considered to be analogous to the claimed invention because they are in the same field of electronic devices that can listen for voice commands. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the deciding of whether to execute the voice command of Sharifi and the Wake-on-voice and Speaker Recognition technology of Khan et al. ([0189], Khan et al) and arrive at a method determining whether to process the voice command on the basis of a device designation command. Doing so would provide a system that can be configured so that a user can only wake up devices the user is authorized to ([0189], Khan et al.).
Regarding claim 17, Sharifi teaches the method of claim 15, further comprising:
acquiring the determination of the … and the determination of the target device from the external device ([0027], The computing device that determines that its own hotword confidence score is the highest initiates speech recognition on speech data the follows the hotword utterance).
Sharifi fails to teach a feedback target device.
However, Khan et al. teaches a feedback target device ([0192], devices that have wake-up (e.g., wake on voice) capability can be categorized as “Devices that heard the user.” [0191] After a device wakes up, it is up to the device to enforce whether a user is allowed to access subsequent information.).
Sharifi and Khan et al. are both considered to be analogous to the claimed invention because they are in the same field of electronic devices that can listen for voice commands. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the processor of Sharifi and the Wake-on-voice and Speaker Recognition technology of Khan et al. ([0189], Khan et al) and arrive at processor configured to determine a feedback target device. Doing so would provide a system that can be configured so that a user can only wake up devices the user is authorized to ([0189], Khan et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Foerster et al. (US 20160104483 A1) teaches a system for hotword detection on multiple devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LAM whose telephone number is (571)-272-1474.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on (571)-270-3351.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.L./
Examiner, Art Unit 4182             
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2129